Appeal unanimously dismissed with costs. Memorandum: Appellant’s purchase offer for the property was never accepted; consequently, he lacks standing to appeal the Family Court’s order directing its sale by public *958auction (CPLR 5511). Were there standing, we would find no abuse of discretion in the Family Court’s directive to sell the sequestered property by public auction pursuant to RPAPL 231. We further find that Family Court correctly granted Receiver Bergan’s motion to intervene (see, CPLR 1012 [a] [3]; Family Ct Act § 165). (Appeal from order of Onondaga County Family Court, McLaughlin, J. — authorization for private sale.) Present — Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.